848 F.2d 1244
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Roy MITCHELL, Petitioner,v.DEPARTMENT OF the NAVY, Respondent.
No. 88-3082.
United States Court of Appeals, Federal Circuit.
May 11, 1988.

Before NIES, Circuit Judge, BALDWIN, Senior Circuit Judge, and PAULINE NEWMAN, Circuit Judge.
PER CURIAM.


1
Roy Mitchell seeks review of the Merit Systems Protection Board's final decision, Docket No. PH315H8810057, dismissing, for lack of jurisdiction, his appeal from the Department of the Navy's decision to remove him from his career-conditional position of Machine Tool Operator during his probationary period for unauthorized absence and sleeping on duty.  We affirm on the basis of the board's decision.  The board correctly held that, because Mitchell was a probationary employee, he had no right to appeal to the board for review of the charges which the agency made against him.